FINDINGS OF FACT AND CONCLUSIONS OF LAW
LUHRING, J.
1. The plaintiff and the defendant were married on the 10th day of January, 1935, at Ellicott City, Maryland, by the Reverend Carl Mumford.
*572. At the time the marriage ceremony was performed they were under the influence of intoxicating liquor. The liquor was supplied to the plaintiff by the defendant and she was so far under its influence that she was incapable of understanding, and did not understand, the nature of the marriage ceremony. Because of her intoxication she could not and did not know that she was entering into a marriage contract with the defendant. The Court further finds that the defendant caused the plaintiff to drink excessively for the purpose of making her drunk so as to induce her to marry him. It was under such circumstances that she participated in the ceremony.
3. The parties have not lived or cohabited together as husband and wife since the alleged marriage.
CONCLUSIONS
The marriage is void as to the plaintiff, and she is entitled to a decree of annulment.
It is so ordered.